DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This First Action is in response to the Applicant’s amendment received on 8/03/2022, in response to the interview held on 7/15/2022.
Claim Objections
Claim 3 objected to because of the following informalities:  claim 3 recites “particle size of 10 to 100 mm” and should be correctly rewritten as –particle size of 10 mm to 100 mm--, and similarly for claim 6, --a wavelength of 400 nm to 700nm--, and claim 9, --a wavelength of from 400 nm to 700 nm--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-7, and 9  are rejected under 35 U.S.C. 102 (a)(1)/102(a)(2) as being anticipated by Labrot et al (US 2014/0218803 A1).
For claim 1, Labrot et al teach a build composition capable of using in a 3-dimensional printing process ([0012] recites the method according to the invention includes, in a first step, the mixing of a thermoplastic (granulate) with a luminescent pigment; also see [0038][0018][0019[ recites perylenes and mixtures thereof similar to instant specification), the build composition comprising:
 thermoplastic polymer particles, solid particles of a first photoluminescent agent and solid particles of a second photoluminescent agent, wherein the build composition has a spectral signature characteristic of the presence of the first photoluminescent agent and the second photoluminescent agent in combination, wherein the thermoplastic polymer particles are in the form of a powder ([0018]-[0019][0038]), and wherein the first photoluminescent agent and the second photoluminescent agent are in the form of a powder mixed with the thermoplastic polymer particles (see Fig 2, material used in the extrusion are initially in powder form which includes thermoplastic particles and photoluminescent materials, [0012]-[0019][0038]).
As for claim 2, Labrot et al further teach wherein the first photoluminescent agent and/or the second photoluminescent agent are UV fluorescent pigments ([0019] suggest using perylenes which are UV fluorescents).
As for claim 6, Labrot et al further teach wherein the emission spectrum of the first photoluminescent agent overlaps with the emission spectrum of the second photolumiescent agent at least at a wavelength of 400 to 700 nm (see [0014]). 
Claim 7 recites wherein the spectral signature of the build composition cannot be detected by visual inspection under visible light.
It is noted since Labrot et al teach a build composition including similar materials such as polymers and photoluminescent materials ([0019]) as discussed above, thus it is noted that such would comprise similar properties as claimed above, because similar chemical compounds (polymers) will have similar properties (see MPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).  
As for claim 9, Labrot et al further teach wherein the first photo-luminescent agent and/or the second photoluminescent agent absorbs electromagnetic radiation at a wavelength less than 400 nm to generate a photoluminescent emission at least at a wavelength of from 400 to 700 nm (see [0014]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Labrot et al (US 2014/0218803 A1) in view of Landry et al (US 7,713,590 B2).
As for claim 3, Labrot teach all the limitations to the claim invention as discussed above, however, fail to teach the first photoluminescent agent and/or the second photoluminescent agent are solid particles having a particle size of 10 to 100 micron. 
In the same field of endeavor, relating to photoluminescent agents, solid particles a size of 10 to 100 micron, are known from Landry et al (Col 8 lines 45-62).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention effectively filed to include desired sized photoluminescent agent, taught by Landry et al, into the build composition, as taught by Labrot et al, for the benefit of providing desired final functionality in the final article produced and effective use (see col 8 lines 55-65).
Claim(s) 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Labrot et al (US 2014/0218803 A1) in view of Agarwal et al (US 2008/121818 A1).
For claim 8 and 19, Labrot et al do not explicitly teach wherein the first photclurnimescent agent and/or the second photoluminescent agent has both fluorescent and phosphorescent properties; wherein the first photoluminescent agent and the second photoluminescent agent are both excited by UV light and emit visible light.
In the same field of endeavor, pertaining to photoluminescent composition, Agarwal et al teach wherein the first photclurnimescent agent and/or the second photoluminescent agent has both fluorescent and phosphorescent properties or wherein the first photoluminescent agent and the second photoluminescent agent are both excited by UV light and emit visible light (see abstract and [0065] [0086][0030] and throughout). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify Labrot et al with including composition having fluorescent and phosphorescent properties and/or excited by UV light and emit visible light, as  taught by Agarwal et al., for the benefit of providing desired functional properties.
Claim(s) 4, 5, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Labrot et al (US 2014/0218803 A1).
As for claims 4, 5, 10, and 18, Labrot et al teach choosing optimum quantity of luminescent pigment per kg of thermoplastic materials (see [0026]), however, fail to teach exact ratio as claimed, wherein the total amount of photoluminescent agent in the composition is 0.1 to 3 weight % based on the total weight of the composition; wherein the weight ratio of the first photoluminescent agent to the second photoluminescent agent is 20:1 to 1:20; a third photohiminescent agent, wherein the build composition has a spectral signature characteristic of the presence of the first, second and third photohiminescent agents in combination; wherein the first photoluminescent agent is present in an amount from 0.05 wt% to 1 wt% based on the total weight of the composition, and wherein the second photoluminescent agent is present in an amount from 0.05 wt% to 1 wt% based on the total weight of the composition.
It would have been obvious to one ordinary skill in the art at the time of effective filing of the applications to modify the build composition (the photoluminescent material [s] and thermoplastic materials) as taught Labrot et al, achieving required functionality in the final article formed (see [0002]-[0014]), since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Labrot et al (US 2014/0218803 A1) in view of Bylsma (US 2007/0262714 A1).
As for claim 16, Labrot et al is silent to teaching of the first photoluminescent agent and second photoluminescent agent comprising quantum dots having a particle size from 2nm to 20 nm. 
In the same field of endeavor, pertaining to photoluminescent composition, Bylsma teaches photo-luminescent composition including quantum dot and adjusting the size to produce desired optical properties of the materials ([0013]). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the build composition as taught by Labrot et al with selecting desired type of photoluminescent composition with optimized size as taught by Bylsma, to provide desired final optical properties in the material (such as light absorption or light transmission). 
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Labrot et al (US 2014/0218803 A1) view of either one of Chen (US 2019/0081219 A1) or Vulpious (US 2012/0161431 A1).
As for claim 17, Labrot et al teach all the limitation to the claim invention as discussed above, however, fails to teach the first photoluminescent agent is green-emitting photoluminescent pigment, and wherein the second photoluminescent agent is an orange-emitting photoluminescent pigment.
In the same field of endeavor, relating to photoluminescent agents, Chen teaches including quantum-dot based color-converted LED and manufacturing, and including both green and red pigment [color properties] (see [0015], abstract; claims 1-20)
Also, Vulpius et al teach photoluminescent material that are quantum dot and includes specific color emitting pigment/properties (see [0157][0109] -orange-red, or green; [0034] nono-photoluminescent particles such as quantum dots used for added security).
It would have been obvious to use commonly known quantum-dot based materials with desired pigments, such as taught by Chen and Vulpius, in the build composition as taught by Labrot et al, for producing desired type shaped articles having specific functional properties.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2008/0053638 A1 (see [0223] thermoplastic resin powder with luminescent ceramics).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743